Citation Nr: 9904252	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  94-29 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1941 to July 
1945.  He died on September [redacted], 1975.  The appellant 
is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The Board notes that in November 1975 the appellant filed 
with the RO a claim for burial allowance.  That claim was 
adjudicated by a rating decision in November 1975.  The 
November 1975 rating decision contained a statement that the 
veteran's service connected disabilities were not considered 
to have been a contributory cause of death.  Years later, in 
October 1993, the appellant filed VA Form 21-534, Application 
for Dependency and Indemnity Compensation or Death Pension by 
a Surviving Spouse or Child (Including Accrued Benefits and 
Death Compensation Where Applicable).  In the rating decision 
of February 1994, which is the rating action currently on 
appeal to the Board, the RO found that new and material 
evidence had not been submitted which was sufficient to 
reopen a claim for service  connection for the cause of the 
veteran's death.  

The law provides that, except as provided in § 5108, when a 
claim is disallowed by the agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 1991).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).  However, every claimant has 
the right to written notice of the decision made on his or 
her claim.  Claimants and their representatives are entitled 
to notice of any decision made by VA affecting the payment of 
benefits or the granting of relief.  Such notice shall 
clearly set forth the decision made, any applicable effective 
date, the reason(s) for the decision, the right to a hearing 
on any issue involved in the claim, the right of 
representation, and the right, as well as the necessary 
procedures and time limits, to initiate an appeal of the 
decision  38 C.F.R. § 3.103 (a)(b) (1998).

In the instant case, the Board finds that the appellant did 
not, in 1975, file a claim of entitlement to service 
connection for the cause of the veteran's death.  
Furthermore, although the November 1975 rating decision 
contained a statement that the veteran's service connected 
disabilities did not contribute to his death, there is no 
indication in the claims file that the RO notified the 
appellant at that time that a claim of entitlement to service 
connection for the cause of the veteran's death had been 
denied and that she had a right to initiate an appeal of that 
determination.  Therefore, the Board finds that: the rating 
decision of November 1975 did not constitute a final 
disallowance of a claim for service connection for the cause 
of the veteran's death; the claim for service connection for 
the cause of the veteran's death filed by the appellant in 
October 1993 was a new claim and not a reopened claim; and, 
consequently, the Board will consider the claim currently on 
appeal on a de novo basis.


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1975, due to metastatic 
carcinoma of the right lung.  

2. There is no medical evidence that carcinoma of the right 
lung was present during the veteran's active service or 
within the year following his separation from service. 



3.  There is no competent medical evidence either linking the 
veteran's cause of death, metastatic carcinoma of the right 
lung, to his period of active service, or indicating that a 
disability of service origin caused or materially or 
substantially contributed to his death.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded. 38 U.S.C.A. § 
5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service connected or compensable disability.  In order 
for service connection for the cause of a veteran's death to 
be granted, it must be shown that a service connected 
disorder caused death, or substantially or materially 
contributed to death.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1998).  A service connected disorder is one 
which was incurred in or aggravated by active service, or is 
one of certain enumerated diseases which was manifested to a 
compensable degree within a presumptive period after the 
veteran's separation from active duty.  A malignant tumor 
which is manifested to a compensable degree within one year 
of separation from service may be presumed to have been 
incurred in service.  38 C.F.R. § 3.309(a). 

Before reviewing the merits of any claim, the initial 
question to be considered is whether the appellant has 
presented a well grounded claim.  In this regard, the 
appellant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded; that is, the claim must be plausible 
or capable of substantiation. See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection for the cause of 
a veteran's death is one which justifies a belief by a fair 
and impartial individual that it is plausible that the 
veteran's death resulted from a disability incurred in or 
aggravated by service, on a direct or presumptive basis. 
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required in 
order for the claim to be well grounded. Grottveit, 5 Vet. 
App. at 93, LeShore v. Brown, 8 Vet. App. 406, 408 (1995).  A 
claimant cannot meet this burden simply by presenting lay 
testimony, because laypersons are not qualified to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).

The appellant contends that the veteran's death was a result 
of service connected tuberculosis.  She has asserted that 
tuberculosis existed from the time of the veteran's 
separation from service until his death.  She contends that 
tuberculosis caused or materially contributed to the 
development of lung cancer which ultimately caused the 
veteran's death.  

At the time of the veteran's death, service connection was in 
effect for: amputation of the second and third fingers; 
limitation of motion of the left wrist and fingers; and 
history of inactive pulmonary tuberculosis, with a lobectomy 
of the right upper lobe.  

The veteran's service medical records are negative for 
findings of carcinoma of the lung or any other form of 
cancer, and there is no medical evidence that the veteran 
developed cancer during the year following his separation 
from service in 1945.


Undated correspondence from a private physician, W. G. 
Eilert, M. D. disclosed that the veteran had a tuberculoma of 
the right lung, for which a right upper lobectomy was 
performed in July 1954.  Private treatment records show that 
the veteran had checkups of his lungs about once a year from 
1955 to 1974, including chest X-rays. The veteran was 
typically informed that his chest films continued to compare 
favorable with previous X-rays.  Several times (in 1962, 
1965, and 1969), the treating physician stated that there was 
no evidence of active pulmonary tuberculosis. The veteran was 
informed in January 1974 that his "X-ray had been stable for 
many years, and in addition, [he] received very ample 
chemotherapy for...tuberculosis."  In 1974, the veteran was 
discharged from formal follow-up procedures for a history of 
tuberculosis.  

The veteran's death certificate lists carcinoma of the right 
lung with widespread metastasis as the immediate cause of 
death; onset of metastasis was noted to have been 6 months 
prior to death. Left hemiplegia and thrombosis of the right 
common iliac vein were listed as significant conditions 
contributing to death.  An autopsy report also found large 
cell undifferentiated carcinoma of the right lung with wide 
spread metastasis as the cause of death.  Additional autopsy 
findings included: mild pulmonary edema; status post 
thoracotomy; metastatic carcinomas to the liver, adrenals, 
hilar lymph nodes, and pancreas; splenic infarcts; mild 
cystitis; thrombosis of the right common iliac vein; 
generalized atherosclerosis; and status post amputation of 
left second and third digits.  Evidence of active 
tuberculosis was not reported on autopsy.

The veteran had a history of tuberculosis, which was service 
connected.  However, there is no medical evidence whatsoever 
to establish a link between the veteran's cause of death, 
metastatic carcinoma of the right lung, and a history of 
tuberculosis.  Indeed, the medical evidence shows that 
tuberculosis was not active for 20 years prior to the 
veteran's death.  No physician has made a finding or offered 
an opinion 

that there was any relationship between a history of 
tuberculosis, not active for many years, and fatal lung 
cancer.  In the absence of any competent medical evidence to 
support the claim, the Board must conclude that the claim is 
not well grounded.  38 U.S.C.A. § 5107(a).

The appellant has stated her belief that the veteran suffered 
with a lung condition from the time of his separation from 
service and that ongoing lung problems finally caused the 
veteran's death.  While not questioning the sincerity of the 
appellant's belief, the Board notes that, where the issue is 
one of medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet.App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1991).  As the record does not indicate that the appellant 
possesses the medical training and expertise necessary to 
render a medical opinion on the cause of the veteran's death, 
her lay statements alone cannot serve as a sufficient 
predicate upon which to find the claim for service connection 
to be well grounded.  See Heuer v. Brown, 7 Vet.App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)).

In sum, because there is no competent medical evidence of a 
connection between the cause of the veteran's death and his 
period of service or a disability of service origin, the 
appellant's claim of service connection for the cause of the 
veteran's death must be denied as not well grounded.  
38 U.S.C.A. § 5107(a).

Section 5107(a) of the U.S. Code requires VA to assist a 
claimant in developing the facts pertinent to a well grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  However, the 
burden to submit evidence sufficient to establish a "well 
grounded" claim is the claimant's alone. VA does not have a 
duty to assist a claimant until he or she meets his or her 
burden of establishing a "well grounded" claim. Epps.  In 
the instant case, the Board finds that the appellant has not 
met her initial burden of 

presenting a well grounded claim.  Therefore, VA has no 
further duty to assist the appellant in developing the record 
to support her claim of entitlement to service connection for 
the cause of the veteran's  death.

Although the Board considered and handled the appellant's 
claim on the merits, while the RO based its decision on a 
finding that new and material evidence had not been submitted 
to reopen a previously denied claim, the appellant has not 
been prejudiced by the Board's decision.  This is because the 
appellant has consistently argued the merits of her claim and 
the Statement of the Case furnished in April 1994 notified 
her of the laws and regulations pertaining to claims of 
entitlement to service connection for the cause of a 
veteran's death.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for the cause of the veteran's death 
"plausible".  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-5 
(Fed. Cir. 1997).

The Board views it discussion as sufficient to inform the 
appellant of the elements necessary to present a well-
grounded claim for service connection for the cause of the 
veteran's death, and the reasons why the current claim is 
inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).




ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

